Citation Nr: 0904856	
Decision Date: 02/10/09    Archive Date: 02/13/09	

DOCKET NO.  05-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth 
Army from October 1941 to May 1942 and from August 1945 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions of the VARO in Manila, the 
Republic of the Philippines, that denied entitlement to the 
benefits sought.  

The Board notes that in accordance with the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2008), the 
appeal has been advanced on the Board's docket for good cause 
shown.  

The Board notes that service connection is in effect for 
post-traumatic stress disorder.  A 10 percent rating has been 
in effect since March 26, 2002.  


FINDINGS OF FACT

1.  Any current hearing loss is not related to the Veteran's 
active service.  

2.  Any current tinnitus is not related to the Veteran's 
active service.  

3.  The Veteran failed to report for a rating examination at 
a VA audiology clinic in November 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2008).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
the critical elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was strictly actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 Fed. 3d 
881 (Fed. Cir. 2007).  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letter and various communications dated 
between 2004 and 2008.  In the October 2008 letter, he was 
provided with types of evidence that would help VA make its 
decision.  He was told what evidence VA was responsible for 
obtaining, he was told what evidence VA had received, and he 
was told how he could help develop his claim.  He was further 
informed how VA determines a disability rating and an 
effective date.  He was told that the VA Manila Outpatient 
Clinic was going to be asked to schedule him for an 
examination.  He was informed he would be contacted about 
when and where to report for the examination.  He was told of 
the importance of the examination and was told that "without 
it, we may have to deny your claim..."  

With regard to assistance, the Board notes that the Veteran 
was scheduled for a VA examination as ordered by a remand by 
the Board in June 2008.  The examination was scheduled in 
November 2008.  For whatever reason, he failed to appear.  
Neither the Veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claims.  Accordingly, the Board is satisfied 
that the RO has complied with the duty to assist provisions 
of the VCAA and its implementing regulations.  Adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  He has 
been informed as clearly as possible by both the Board and 
the RO of the importance of appearing for his scheduled 
audiologic examination.  He failed to appear without 
explanation.  The undersigned believes that the RO has done 
as much as possible to comply with the requirements of the 
VCAA.  Accordingly, it is not prejudicial for the Board to 
finally decide the appeal at this time.  




Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of preexisting injuries suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time.  If chronicity in service 
is not established, then a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2)  medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

Factual Background and Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for bilateral hearing loss 
and for tinnitus.  With regard to tinnitus, the Board notes 
that existence of a current disability is the cornerstone of 
a claim for VA disability benefits.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that § 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); See also Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The only evidence in favor of the Veteran's claim 
with regard to tinnitus consists of its own allegations that 
he experienced tinnitus during service and has had it ever 
since.  The Board is aware that in Charles v. Principi, 16 
Vet. App. 370 (2004), the United States Court of Appeals for 
Veterans Claims (Court) found that an appellant is competent 
to testify as to the existence of tinnitus because ringing in 
the ears is capable of lay observation.  In addition, in 
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit held that lay evidence is considered 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a valid diagnosis by 
a medical professional.  

The pertinent evidence of record with regard to tinnitus 
includes a processing affidavit dated in December 1945.  At 
that time, the Veteran stated that he had no wounds or 
illnesses.  Also, over the years following service, there was 
no reference to tinnitus.  For example, at the time of a 
February 1998 examination from an unrelated disorder, 
reference to past medical history and past surgical history 
was without reference to tinnitus.  Current residual symptoms 
revealed "no serious complaints with regard to this organ 
system" when speaking of the eyes, ears, nose, and throat.  
It was not until a communication received in June 2003 that 
the first reference was made by the Veteran to tinnitus.  In 
a June 2004 statement a private physician indicated that the 
Veteran had been under his care since January 2004 for 
various disabilities.  Reference was made to hearing loss and 
tinnitus.  The physician did not express an opinion as to the 
etiology of tinnitus.  Importantly, in June 2008, the Board 
remanded the case in order that the Veteran might be accorded 
an examination by a physician knowledgeable in hearing 
disorders to determine the likely etiology of any current 
tinnitus.  As noted above,  the Veteran failed to appear for 
a scheduled examination.  He was informed by both the RO and 
the Board that the claim would likely be denied should he not 
appear for any scheduled examination without good cause.  See 
38 C.F.R. § 3.655(a) (2008).  The Board believes this is 
reason enough to deny the claim.  The Board merely adds that 
there is no competent evidence of a link between any 
currently claimed tinnitus and the Veteran's active service 
many years ago.  The Undersigned notes that the Veteran has 
not submitted any evidence of or reported treatment for 
tinnitus for years following service.  In Savage v. Gober, 
10 Vet. App. 488 (1997), it was noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
many years without any clinical evidence whatsoever to 
support any assertion of a continuity of symptomatology with 
regard to tinnitus.  The fact that the contemporaneous 
records do not provide evidence that supports any recent 
assertion that the Veteran has had tinnitus ever since 
service is probative evidence against the claim.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (citing that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  With 
this in mind, as well as the complete lack of evidence of any 
medical opinion linking any currently diagnosed tinnitus to 
service, the Board concludes that the clinical and objective 
evidence is more persuasive and probative than the statements 
of the Veteran made many years following service.  

With regard to the claim for hearing loss, as indicated in 
the discussion regarding tinnitus, the probative evidence of 
record shows there is no continuity of symptomatology between 
the Veteran's service and the recent past.  In the processing 
affidavit made in December 1945, the Veteran denied having 
any problems.  In claims for various disorders over the 
years, he made no reference to any hearing difficulties.  As 
noted above, the post service evidence includes a 
February 1998 statement from a private physician who 
indicated that the Veteran expressed "no serious complaints 
with regard to this organ system" when discussing the ear, 
eyes, nose, and throat.  The initial mention of hearing loss 
was made in the communication received in June 2003, a time 
many years following service discharge.  Hearing loss was 
noted at the time of audiologic evaluation by VA in 
December 2004.  However, the examiner did not express an 
opinion as to its etiology.  Following the Board's remand, 
the Veteran was scheduled for an examination in order for 
such an opinion to be expressed.  However, for whatever 
reason, the Veteran failed to report for the examination.  
Accordingly, the Board is forced to rely on the evidence that 
is of record.  That evidence does not support his claim.  The 
record, as noted above, discloses a time period of many years 
without any clinical evidence showing the presence of hearing 
loss following service discharge.  The fact that the 
contemporaneous records indicating treatment and evaluation 
for various disorders do not provide evidence supporting any 
recent assertion that the Veteran has had hearing loss ever 
since service is probative evidence against the claim.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  With 
this in mind, the Board concludes that the clinical and 
objective evidence is more persuasive and probative than the 
statements by the Veteran made many years following service.  
Essentially, entitlement to the benefit at issue cannot be 
established without a current examination and a medical 
opinion based upon a review of the record.  The Veteran was 
scheduled for such an examination by VA in 2008, but he 
failed to provide any reasons for his failure to report for 
the examination scheduled for him in November 2008.  Under 
the circumstances, the claims must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  See also 38 C.F.R. § 3.655 
(2008).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


